Case 4:20-cv-07388-JSW Document 39 Filed 11/05/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

NATIONAL FAIR HOUSING ALLIANCE;
FAIR HOUSING ADVOCATES OF
NORTHERN CALIFORNIA; and
BLDS, LTD d/b/a BLDS, LLC

 

Plaintiff(s)

Vv. Civil Action No. 3:20-cv-07388-JCS

BEN CARSON, Secretary of the U.S.
Department of Housing and Urban
Development (HUD), in his official capacity; and
U.S. HUD

 

Nee SO “a a “a”

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) David L. Anderson
U.S. Attorney, Northern District of California
Federal Courthouse
450 Golden Gate Avenue
San Francisco, CA 94102

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Glenn Schlactus

Relman Colfax PLLC
1225 19th Street NW
Washington, DC 20036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

    

-LERK OF COURT
Susan Y. Soong

Date: 10/26/2020

 

 

 
Case 4:20-cv-07388-JSW Document 39 Filed 11/05/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:20-cv-07388-JSW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) U.S. Attorney

 

was received by me on (date) 10/27/2020

Date:

 

© I personally served the summons on the individual at (place)

 

On (date) ; Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) . who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) ; Or

 

I returned the summons unexecuted because > or

 

v4 Other (specify): On October 28, 2020, | sent the summons, complaint, judge's orders, ECF registration
information, notice of assignment to magistrate, and judge's standing orders by certified
mail, tracking number 70191120000186818229. As shown on the attached USPS tracker,
the package was delivered on November 2, 2020.

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

11/05/2020 /s/ Glenn Schlactus

 

Server’s signature

Glenn Schlactus
Printed name and title

 

Glenn Schlactus
Relman Colfax PLLC
1225 19th Street NW

Server’s address

 

Additional information regarding attempted service, etc:
Case 4:20-cv-07388-JSW Document 39 Filed 11/05/20 Page 3 of 3

Tracking Number: /0191120000186818229

Status
Your item was delivered to an individual at the address at Y Delivered
1:00 pm on November 2, 2020 in SAN FRANCISCO, CA November 2, 2020 at 1:00 pm
94102, Delivered, Left with Individual

SAN FRANCISCO, CA 94102

Get Updates \v

Delivered
